Title: General Orders, 18 February 1781
From: Washington, George
To: 


                        
                            Sunday February 18th 1781.
                            Parole
                            Countersigns
                        
                        At a General court martial of the line held at WestPoint the 21st of December 1780 and continued by
                            adjournments ’till the 8 instant Colonel Greaton President.
                        Major James R Reid was tried on the following charges. 
                        First "Disobedience of Orders and unmilitary conduct"
                        Secondly "Defrauding the United States, or the regiment, or a part of the regiment in which he holds a
                            public office, and embezzling or misapplying public property."
                        Thirdly. "Unofficer and ungentlemanlike conduct" or behavior.
                        The Court on consideration of the several charges against Major Reid and the Evidence for and against him are
                            of opinion on the first Charge that Major Reid’s conduct in ordering Serjeants to do the duty of officers of Police is
                            contrary to the Regulations for the order and discipline of the troops.
                        on the third charge they are of opinion that he has treated Colonel Hazen with much disrespect in Several
                            parts of his conduct in breach of article 5th section 18th of the rules and articles of war and that Major Reid’s
                            certificate and Letter to the reverend Mr Powers is not warranted in gentlemanlike behavior, in consequence of the above
                            opinion the court sentence that he be reprimanded by the Commander in Chief in General Orders, yet they find him not
                            guilty of either of the other Charges and do acquit him thereof.
                        The General approves the determination of the court: The appointment of Serjeants to do the duty of officers
                            of police was an unwarrantable departure from the regulations injurious to good order and the service. The inflammatory
                            expressions used by Major Reid against his commanding officer and other instances of disrespect are highly exceptionable——an inferior officer can never be justifiable in attempts to make his commanding officer suspected and odious to his corps.
                        If there is reason to believe he is guilty of Fraud Injustice or misconduct the regular way of proceeding is
                            by a representation to superior authority—the Certificate and Letter to the Reverend Mr Powers was a piece of indecent
                            Levity towards a man whose function intitled him to respect.
                        The General cannot forbear remarking with regret that it is too common for officers on trial to indulge
                            themselves in a vein of invective and abuse as inconsistent with decency as with the respect they owe to themselves and to
                            others. He is sorry that Major Reid has so far forgot himself as to have erred in a more than ordinary degree in this
                            article. The Delicacy of an officer’s character should make him as delicate in expressing his resentment as in defending
                            his honor.
                        Major Reid is released from arrest.
                        The Commander in Chief is pleased to accept and approve the report of a Court of enquiry held by order of
                            Major General Heath the 5th instant "To continue the investigation of the conduct of Colonel Bigelow on the 31st of
                            december 1775 in the Attack on the City of Quebec in consequence of aspersions against his Conduct on that day by Colonel
                            Lamb.
                        Colonel Hazen President.
                        Lieutenant Colonels Antill Newall and Grosvenor, and Major Trescot members.
                        The Court report as follows.
                        "The Court after reading and considering the evidence produced in support of the charge, and those in favor
                            of Colonel Bigelow with his own remarks in justification of his conduct are of opinion that Colonel Bigelow’s Conduct in
                            the Attack on Quebec the 31st of December 1775 is not reprehensible but that his behavior was consistent with the
                            character of an officer.
                    